Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed January 6th, 2022, with respect to the 35 USC 103 rejections of the independent claims have been fully considered and are persuasive in light of the claim amendments.  Therefore, the 35 USC 103 rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Bryant et al (US 2017/0293567). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1, 3-6, 8-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 5,168,560, herein Robinson) in view of Kudaravalli et al (US 2018/0095752, herein Kudaravalli) and Bryant et al (US 2017/0293567, herein Bryant).  In the following rejections, the device embodiment of claim 6 will be addressed first.

Regarding claim 6, Robinson teaches an instruction execution device in a processor, comprising:
an instruction unit including circuitry perform a first and second data storage instruction, wherein the first instruction is associated with an address operand of the data 5storage instruction, and the second instruction is associated with a data operand of the data storage instruction (Fig 1, 
an instruction address generation unit including circuitry configured to execute the first instruction to determine a data storage address corresponding to the address operand (execution unit 16, Fig 1, 4:55-68, 5:59-69, address tags);
a storage instruction buffer communicatively coupled to the instruction address generation unit and configured to store the first instruction and the determined data storage address (Fig 1, IF buffer 52, 4:55-68, 5:1-30);
a storage data acquisition unit including circuitry configured to execute the second instruction to acquire data content corresponding to the data 10operand (Fig 1, storage unit 18, 4:55-68, 5:1-30);
the storage instruction buffer is further configured to correlate the acquired data content and the stored data storage address according to a correspondence between the data content and data storage address (4:55-68, 5:1-30, 11:25-30, 12:50-58); and
a memory operation unit including circuitry configured to store the acquired data content to the determined data storage address in a data storage region (Fig 1, memory unit 22, 4:55-68, 5:1-30).
Robinson fails to teach an instruction splitting unit including circuitry configured to split the data storage instruction into a first split instruction and a second split instruction or wherein the storage instruction buffer is configured to merge the first and second split instruction.
Kudaravalli teaches an instruction execution device comprising an instruction splitting unit including circuitry configured to split a data storage instruction into a first split instruction and a second split instruction, an instruction address generation unit configured to executed the first split instruction and a storage data acquisition unit configured to execute the second split instruction ([0035], [0044-0049], decode stage splits instructions into multiple macro-operations, [0046], first macro-operation handled by address generation unit, second macro-operation handled by LSU).

Robinson and Kudaravalli fail to teach wherein the storage instruction buffer is configured to merge the first and second split instructions.
Bryant teaches an instruction execution device comprising a storage instruction buffer configured to merge a first and second data storage instruction according to a correspondence between the first and second data storage instructions ([0082], [0095], while in store or load buffer, merging of stores performed based on a specified identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Robinson and Kudaravalli to utilize store merging.  While Kudaravalli does disclose potentially fusing (merging) certain instructions into a single macro-operation (Kudaravalli [0056-0060]), Kudaravalli discloses this fusing occurring at the decode stage prior to their storage into instruction buffers further down an execution pipeline.  However, Bryant discloses how instruction merging may also occur within a store buffer or load queue in order to eliminate redundant memory operations, therefore improving the efficiency and memory latency of the processor.  As both references disclose the use of instruction merging in a pipeline to improve performance, this combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 8, the combination of Robinson, Kudaravalli, and Bryant teaches the instruction execution device according to claim 6, further comprising:

a second storage unit communicatively coupled to the instruction splitting unit and configured to receive and store the second split instruction for issuing and execution (Robinson Figs 1-2, 4:30-68, 5:1-55 & Kudaravalli [0037]);
wherein: 
15the first storage unit is communicatively coupled to the instruction address generation unit and configured to issue the first split instruction to the instruction address generation unit to determine the data storage address, and the second storage unit is communicatively coupled to the storage data acquisition unit and configured to issue the second split instruction to the storage data acquisition unit to acquire the 20data content corresponding to the data operand (Robinson 4:30-68, 5:1-55 & Kudaravalli [0037], [0046-0047]).

Regarding claim 9, the combination of Robinson, Kudaravalli, and Bryant teaches the instruction execution device of claim 6, further comprising:
an instruction fetch unit including circuitry configured to acquire a data operation instruction including a data loading instruction and the data storage instruction (Kudaravalli [0088], fetch stage 10);
an instruction decoding unit including circuitry configured to:
33Attorney Docket No. 14963.0027-00000C-SKY Ref. No. CSO32USdecode the acquired data operation instruction to determine the data storage instruction in the data operation instruction (Kudaravalli [0081-0082], predecoding stage 40);
determine the data operand and the address operand in the data storage instruction (Robinson 4:55-68, 5:1-55); and
send the data storage instruction to the instruction splitting unit (Kudaravalli [0087-0088], decode stage 12).



Regarding claim 11, the combination of Robinson, Kudaravalli, and Bryant teaches the instruction execution device of claim 6, further comprising an arithmetic unit (Kudaravalli [0046], ALU 22) wherein the storage data acquisition unit is further configured to acquire an operation result from the arithmetic unit as the data content (Robinson 4:55-68, 5:1-30, Kudaravalli [0046]).

Regarding claim 12, the combination of Robinson, Kudaravalli, and Bryant teaches the instruction execution device of claim 6, wherein the storage data acquisition unit is further configured to acquire a register value as the data content (Kudaravalli [0036], [0047]).

Regarding claim 13, the combination of Robinson, Kudaravalli, and Bryant teaches the instruction execution device of claim 6, wherein the storage data acquisition unit is further configured to acquire the data content for one second split instruction at a time (Robinson 4:55-68, 5:1-30, Kudaravalli [0045]).

Claims 1-4 refer to a method embodiment of the device embodiment of claims 6-9.  Therefore, the above rejections for claims 6-9 are applicable to claims 1-4, respectively.

Regarding claim 5, the combination of Robinson, Kudaravalli, and Bryant teaches the method of claim 1, wherein the data content comprises any one or more of: a register value, an operation result of an arithmetic unit, or data from the data storage region (Robinson 4:55-68, 5:1-30).



Regarding claim 18, the combination of Robinson, Kudaravalli, and Bryant teaches the processor of claim 14, wherein the storage data acquisition unit is further configured to acquire the data content data content from at least one of: a register value, an operation result of an arithmetic unit, or data from the data storage region (Robinson 4:55-68, 5:1-30), and wherein the storage data acquisition unit is further configured to acquire the data content for one second split instruction at a time (Robinson 4:55-68, 5:1-30, Kudaravalli [0045]).

Regarding claim 19, the combination of Robinson, Kudaravalli, and Bryant teaches the processor of claim 14, further comprising a processor resource communicatively coupled to the instruction execution device, the processor resource including a register or a cache (Robinson Fig 1, 4:20-25).

Claim 20 refers to a system embodiment including the limitations of claims 6 through 9.  Therefore, the above rejections for claims 6 through 9 are applicable to claim 20.

Claim 21 refers to a system embodiment comprising the processor embodiment of claim 14.  Therefore, the above rejection for claim 14 is applicable to claim 21.

Regarding claim 22, the combination of Robinson, Kudaravalli, and Bryant teaches the system on chip, further comprising an instruction storage space communicatively coupled to the instruction execution device and configured to provide the data storage instruction to the instruction execution device, and an external storage space communicatively coupled to the instruction execution device and configured to store the acquired data content (Robinson Fig 1, 4:55-69).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winkel (US 2018/0095761) discloses a processor that merges store instructions based on proximity within memory. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182